Title: Thomas Jefferson’s Astronomical Calculations, 5-11 February 1811
From: Jefferson, Thomas
To: 


          
            
              1811. Feb. 5
              
            
         
              
            
            
              
              
            
            H′
         
              
            
            °′
         
              
              
            
            °′″
         
              
            
            
              
              12–14
              36–42
              =
              36–24–37 
            8
         
              }
              S.
              59356
              
            
            
              
              
            3–8½
              22–30
              =
              22–11–37
              S.
              37774
              
            
            
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
              
              
              21582
              
            
            
              
            
         
              
            4–29
              19–1
              =
              18–42–10
              
            
            
              
              
            
            H′″
         
              
              
              
              
            
            °′
         
              
            
            
              time elapsd
         
              
            2–54–30
              
              
              Lat. by acct
         
              37–42–
              it’s Log.
              10.10170
            
            
              ½ ti. elapsd
         
              
            1–27–15
              
              
              
            
		          ⊙’s declin Greenw
            
         
              15–56–54
              
            
            
              
              
              
              
              
            80° W
              
            3–52
              
            
            
              
              
              
              
              
              15–53–2
              Log.
              10.01691
            
            
              
              
              
              
              Log. ratio
              .11861
            
            
              
              
              
              
              Log. of diff. of Sines (21582)
              4.68939
            
            
              
              ½ elapsd ti.
              1–27–15
              }
              Log. of ½ elapsed time
              .43015
            
            
              
              
              3–59–40
              Middle time correspd
         
              5.23815
            
            
              
              
              2–32–25
              
              Log. rising
              .20965
            
            
              
              
              
              
              Log. ratio
              .11861
            
            
              
              
              
              
              Log. of1234
              .09104
            
            
              
              
              
              
              
             
            59356 S. of greatr alt.
            
            
              
              
              
              
              
             60590. S. of 37°–18 meridional Alt. of ⊙
         
            
          
            Note the ⊙’s decln is here stated as at Noon. it Qu should it have been adapted to the hour? it is not done in the examples of the R.T. & may probably be neglected.
          
          1811 Feb. 7.
          
            
              
              
              observed
              
              true alt.
              
            
            
              
              
            
            H′″
         
              
            
            °′″
         
              
              
            
            °′″
         
              
            
            
              I.
              
            9–17–15
         
              23–32–30
              
            =
         
              23–14–6. S. 39450
         
              decln P.F.
              15°–12′–28″
            
            
              II.
              10–45–
              33–37–30
              =
              33–19–51. S 54947
              Log. Sect
         
              10.01548
            
            
              III:
              12–14–0
              37–19–30
              =
              37–2–9 S 60231
              37°–42′ Log
              10.10170
            
            
              IV
              
            1–44–0
              32–50–30
              =
              32–32–48 S. 53799
              Log. ratio
              
            .11718
            
            
              V
         
              
            3–20–45
              20–50–0
              =
              20–31–18 S 35056
              
            
          
          
          
            
              I.II.
              
            14–2745
              el. ti
              54947
              Log. ratio
              
              .11718
            
            
              
              
            
            43–52
         
              
            ½ do
            
         
              39450
              Log remr
         
              
              4.19004
            
            
              
              
            43–52
              half do
         
              15497
              Log.
              
              71973
            
            
              
              
              
              
              
            H′″
         
              
            
            
              
              
            2–8–30
              middle ti
              
              
            
               
            
         
              
              5.02695
            
            
              
              
            1–24–38
              time from Noon
              
              Log. risg
         
              
              3.82908
            
            
              
              
              
              
              
              
              11718
            
            
              
              
              
              
              Log. 5151.
              
              3.71190
            
            
              
              
              
              
              54947.
              
            
            
              
              
              
              
              60098
         
              S. 36°–50′
              Meridn alt.
            
          
          
          
          
            
              
              
            
            H′
         
              
            
            
              II. IV.
         
              10–45
              54947
              
              Log. ratio
              .11718
            
            
              IV
              
            1–44
              53799
              
            
            
              
              
            2–59 el. ti
              
            1148
              
              Log. remr
         
              3.05994
            
            
              
              
            1–29′–30″
              
              
              Log.
              .41945
            
            
              
              
            4–30
              
              
              
              3.59657
            
            
              
              
            125
              
              
              
              3.83246
            
            
              
              
              
              Log.5191
              
              11718
            
            
              
              
              
              54947
              
              3.71528
            
            
              
              
              
              60138
              S. of 36°–58′ Merid. alt.
              
            
          
          
          
            
              
              
            
            H′
         
              
            
            
              II.
              10–45
              54947
              
              
              Log. ratio
              .11718
            
            
              V.
              
            3–20–45
              35056
              
            
            
              
              
            4–35–45 el. ti
              19891
              
              
              
              4.29863
            
            
              
              
            2–17–52
              
              
              
              Log ½ el. ti
              .24733
            
            
              
              
            55–10
              
              
              
              
              4.66314
            
            
              
              
            1–24–42.
              ti. from N.
              
              
              Log. rising
              3.82908
            
            
              
              
              
              
              
              
              11718
            
            
              
              
              
              5151
              
              
              3.71190
            
            
              
              
              
              54947
              
            
            
              
              
              
              60098
              S. of 36°–56′ merid. alt.
              
            
          
          
          
            
              
              
            H′″
         
              
            
            
              IV
              1–44–0
         
              53799
              
              
              Log. ratio
              .11718
            
            
              V
              3–20–45
              35056
              
            
            
              
              1–36–45
              18743
              
              
              
              4.27277
            
            
              
              
            48–22
              half el. ti.
              
              
              Log.
              .67916
            
            
              
              2–23–40
              
              
              
              
              5.06911
            
            
              
              1–35–18
              ti. frm N.
              
              
              Log. rising
              3.93082
            
            
              
              
              
              6511
              
              
              11718
            
            
              
              
              
              53799
              
              
              3.81364
            
            
              
              
              
              60310
              S. of 37°–6′ Merid. Alt.
              
            
          
          
          
            
              
              
            H′″
         
              
            
            
              I.
              9–17–15
         
              39450
              
              
              Log. ratio
              .11718
            
            
              IV.
              1–44–
              53799
              
            
            
              
              4–26–45
              14349
              
              
              Log.
              4.15685
            
            
              
              2–13–22
              half el. ti.
              
              
              Log.
              .26003
            
            
              
              
            39–20
              
              
              
              
              4.53406
            
            
              
              1–34–2
              
              
              
              
              3.91876
            
            
              
              
              
              
              
              
              11718
            
            
              
              
              
              6332
              
              
              3.80158
            
            
              
              
              
              53799
              
            
            
              
              
              
              60131
              S. 36°–58′ Merid. alt.
         
              
            
          
          
          
          
            
              
              
            H′″
         
              
            
            °′″
         
              
            
            
              I.
              9–17–15
         
              23–14–6
         
              S.
              39450
              Log. ratio
              .11718
            
            
              III.
              0–14–0
              37–2–9
              S.
              60231
              
            
            
              
              2–56–45
              
              
              20781
              
              4.31765
            
            
              
              1–28–22
              half el. ti
              
              
              
              .42487
            
            
              
              1–24–50
              
              
              
              
              4.85970
            
            
              
              
            3–32
              ti frm N.
              
              
              Log. rising
              1.06673
            
            
              
              
              
              
              8903
              
              11718
            
            
              
              
              
              
              60231
              
              .94955
            
            
              
              
              
              
              69134
              S. 43°–44′ Merid. Alt.
              
            
          
          
          
            
              
              
            
            H′
         
              
              
            
            °′″
         
              
            
            
              II.
              10–45
              
            S.
         
              33–19–51
              S.
              54947
              Log. ratio
              .11718
            
            
              III.
              12–14
              
            S.
         
              37–2–9
         
              S.
              60231
              
            
            
              
              
            1–29
              
              
              
              5284
              
              3.72296
            
            
              
              
            44–30
         
              
              half el. ti.
              
              
              
              .71455
            
            
              
              
            41–20
              
              
              
              
              Log. mid. ti.
              4.55469
            
            
              
              
            3–10
              
              
              
              
              Log. rising
              .97980
            
            
              
              
              
              
              
              7288
              
            
            
              
              
              
              
              
              60231
              
              .11718
            
            
              
              
              
              
              
              67519
              S. of 42°–28′ Merid. Alt.
              .86262
            
          
          the falsity in the result of these two operations shews that Noon must not be the time of either observn; and  consequently that not very near to Noon.
          
          
            
              
              
              
              
              
              Log. Sec. 37°–42′=
              10.10170
            
            
              
              
              
              
              
              Log. Sec. ⊙’s decln
         
              10.01368
            
            
              
              
              
              observd
         
              
              Log. ratio
         
              .11538
            
            
              
              
              
            
            H′″
         
              
            
            °′
         
              
            
            
              
              
            Feb. 9.
         
              
            2–24–15
         
              
            22–30
         
              
              ° corrected
              
            
            
              I
              
            Feb. 10.
              
            9–13
              
            25–24–30
              
            =
         
              25–6–25
              S
              42433
              
            
            
              II
              
              
            10–5
              
            31–32–3
              =
              31–14–22
              S.
              51860
              
            
            
              III
              
              
            11–1
              
            36–35–
              =
              36–17–38
              S.
              59190
              
            
            
              IV.
              
              
            1–21
              
            34–37
              =
              34–19–33
              S.
              56390
              
            
            
              V
              
              
            2–2
              
            30–31–30
              =
              30–13–49
              S
              50339
              
            
            
              VI.
              
              
            2–58
              
            20–31
              =
              20–12–24
              S
              34541
              
            
          
          
          
            
              Feb. 11.
              
            
            
              
              
            
            H′
         
              
              
            
            °′
         
              
            
            
              I.
              10–3
              Observd Alt.
              32–8
              =
              31–50–24
              S.
              52755
              
            Log S. lat
         
              
            .10170
         
            
            
              II
              11–9–20
              
              37–27–30
              =
              37–10
              S.
              60414
              
            
               
            
         
              
            .02601
         
            
            
              
              
            Log rat
         
              
            .11671
         
            
            
              
              
            do decln
         
              
            .01475
         
            
            
              
              Log. sec.
              
            .10170
            
            
              
              do decln
              
            .01305
            
            
              
              Log. rat.
              
            .11475
            
          
          
          
          
            
              error of instrumt
            
            
              
              ′″
            
            
              Feb. 11.
              8–3–30
            
            
              14.
              0–5
            
            
              
              8–6–30
            
            
              
              0–5
            
            
              
              8–5
            
          
          
          Feb. 10. 1811.
          
            
              
              
            
            H′
         
              
            
            °′″
         
              
            
            
              I.
              
            9–13
              25–6–25
         
              S.
              42433
              
            Log. ratio
              
            .11538
         
            
            
              III.
              11–1
              36–17–38
         
              S.
              59190
              
            
            
              
              
              
              
              16757
              
            Log.
              4.22419
            
            
              
              
            1–48
              
            
            
              
              
            54
              ½ el. ti
              
              
              
            Log.
              
            .63181
            
            
              
              
            1–51–40
              
              
              
              
              4.97138
            
            
              
              
            51–40
              
              
              
              
            Log. risg
         
              3.39816
            
            
              
              
              
              
              
              
              
            11538
            
            
              
              
              
              
              
            2414
         
              
              3.38278
         
            
            
              
              
              
              
              59190
              
              
            
            
              
              
              
              
              
              
              
            
            
              
              
              
              
              61644
              S. of 37°–3′ merid alt. ⊙
            
         
              
            
          
          
          
            
              
              
            
            H′
         
              
            
            °′″
         
              
            
            
              I
              9–13
         
              25–6–25
         
              S.
              42433
              Log. ratio
              .11538
            
            
              IV
              1–21
              34–19–33
              S.
              56390
              
            
            
              
              4–8
              
              
              13957
              Log.
              4.14479
            
            
              
              2–4
              ½ eld ti
              
              
              Log
              .28816
            
            
              
              
            40–46
              
              
              
              
              4.54833
            
            
              
              1–23–14
         
              
              
              
              Log. rising
              3.81453
            
            
              
              
              
              
              
              
              11538
            
            
              
              
              
              
            
               
            
         
              5002
              
              3.69915
            
            
              
              
              
              
              56390
              
            
            
              
              
              
              
              61392
              
            S. 37°–52′ Mer. alt.
              
            
          
          
          
            
              
              
            
            H′
         
              
            
            °′″
         
              
            
            
              II.
              10–5
              31–14–22
         
              S.
              51860
              Log. ratio
              .11538
            
            
              III.
              11–1
              36–17–38
              S.
              59190
              
            
            
              
              
            –56
              
              
              7330
              Log
              3.86510
            
            
              
              
            28
              ½ el. ti.
              
              
              Log
              .91411
            
            
              
              
            1–32–24
              
              
              
              
              4.89459
            
            
              
              
            1–4–24
         
              
              
              
              Log. risg
         
              3.59351
            
            
              
              
              
              
              
              
              11538
            
            
              
              
              
              
              3007
              
              3.47813
            
            
              
              
              
              
              59190
              
            
            
              
              
              
              
              62197
              S. 38°–27′ Mer. alt.
              
            
          
          
          
          
            
              
              
            
            H
         
              
            
            °′″
         
              
            
            
              II
              10–5
              31–14–22
         
              S.
              51860
              
              Log. ratio
              .11538
            
            
              IV
              
            1–21
              34–19–33
              S.
              56930
              
            
            
              
              
            3–16
              
              
              4530
              
              
              3.65610
            
            
              
              
            1–38
              H. el. ti.
              
              
              
              Log.
              .38227
            
            
              
              
            16–20
              
              
              
              
              
              4.15375
            
            
              
              
            1–22–40
              
              
              
              
              Log. risg
         
              3.80855
            
            
              
              
              
              
              4934
              
              
              11538
            
            
              
              
              
              
              56390
              
              
              3.69317
            
            
              
              
              
              
              61324
              S. 37–49
              
            
          
          
          
            
              Feb. 10.
              
            
            
              
            
            °′″
         
              
            
            
              
            37–58–43.
              
              Noon
            
            
              
            37–3–
         
              
              
            I.III.
         
            
            
              
            37–52
              
              
            I.IV
            
            
              
            38–27
         
              
              
            II.III
         
            
            
              
            37–49
              
              
            II.IV
            
            
              
            37–42
              
              
            II.V
            
            
              
            35–4
         
              
            IV.VI.
         
              
            
            
              
            37–56
              
            III.IV.
              
            
            
              
            37–56
              
            III.V
              
            
            
              
            37–14
         
              
            III.VI.
            
         
              
            
          
          
            
              
              Feb. 10
              
            
            °′″
         
              
            
            
              II.
              10–5
              31–14–22
         
              S.
              51860
              Log. ratio
              .11538
            
            
              V.
              
            2–2
              30–13–49
              S
              50339
              
            
            
              
              
            3–57
              
              
              1521
              
              3.18213
            
            
              
              
            1–58–30
              H. el. ti.
              
              
              Log.
              .30599
            
            
              
              
            4–36
              
              
              
              Log. mid
              3.60350
            
            
              
              
            1–53–54
              
              
              
              Log. risg
         
              4.08393
            
            
              
              
              
              
              
              
              11538
            
            
              
              
              
              
              9301
              
              3.96855
            
            
              
              
              
              
              51860
              
            
            
              
              
              
              
              61161
              S. 37°–42′ Merid. Alt.
              
            
          
          
          
            
              
              
            H′
         
              
            
            °′″
         
              
            
            
              IV.
              1–21
              34–19–33
         
              S.
              56390
              
              Log. ratio
              .11538
            
            
              VI.
              2–58
              20–12–24
              S.
              34541
              
            
            
              
              1–37
              
              
              21849
              
              Log.
              4.33945
            
            
              
              
            48–30
              H. el. ti.
              
              
              
              Log
              67769
            
            
              
              2–50–53
              
              
              
              
              Log. mid. ti.
         
              5.13252
            
            
              
              2–2–23
              
              
              
              
              Log. risg
         
              4.14374
            
            
              
              
              
              
              
              
              
              11536
            
            
              
              
              
              
              1067
              
              
              4.02836
            
            
              
              
              
              
              56390
              
            
            
              
              
              
              
              57457
              S. 35°–4′
              Merid. Alt
         
              
            
          
          
          
          
            
              
              
            
            H′
         
              
            
            °′″
         
              
            
            
              III.
              11–1
              36–17–38
              S.
              59190
         
              
              Log. ratio
              .11538
            
            
              IV.
              
            1–21
              34–19–33.
              S
              56390
         
              
            
            
              
              
            2–20
              
              
              2800
         
              
              Log.
              3.44716
            
            
              
              
            1–10
              H. el. ti.
              
              
              
              Log.
              .52186
            
            
              
              
            13–54″
              
              
              
              
              Log. mid. ti
         
              4.08440
            
            
              
              
            56–6
              
              
              
              
              Log. risg
         
              3.47432
            
            
              
              
              
              
              
              
              
              .11538
            
            
              
              
              
              
              2285.
              
              Log.
              3.35894
            
            
              
              
              
              
              59190
         
              
            
            
              
              
              
              
              61475
         
              S. 37°–56
              Mer. alt.
              
            
          
          
          
            
              
              
            
            H′
         
              
            
            
              III.
              11–1
              36–17–38
              S.
              59190
              
              
              Log. rat
              .11538
            
            
              V
              
            2–2
              30–13–49
              S.
              50339
              
            
            
              
              
            3–1
              
              
              8851
              
              
              Log.
              3.94699
            
            
              
              
            1–30–30.
              H. el. ti
              
              
              
              
              Log
              .41488
            
            
              
              
            34–30
              
              
              
              
              
              Log. mid. ti
         
              4.47725
            
            
              
              
            56
              
              
              
              
              
              Log. risg
         
              3.47282
            
            
              
              
              
              
              2277
              }
              61467. S. 37°–56′
              Mer. alt.
              11538
            
            
              
              
              
              
              59190
              3.35744
            
          
          
          
            
              
              
            
            H′
         
              
            
            °′″
         
              
            
            
              III.
              11–1
              36–17–58
              S.
              59190
              
            
         
              Log. ratio
              .11538
            
            
              VI.
              
            2–58
              20–12–24
              S
              34541
              
            
            
              
              
            3–57
              
              
              24649
              
              Log.
              4.39182
            
            
              
              
            1–58–30
              H. el. ti
              
              
              
              Log mid. ti
         
              .30599
            
            
              
              
            1–16–0
              
              
              
              
              Log. Mid. ti
         
              4.81319
            
            
              
              
            42–30
              
              
              
              
              Log risg
         
              3.23414
            
            
              
              
              
              
              
              
              
              11538
            
            
              
              
              
              
              1314
              
              
              3.11876
            
            
              
              
              
              
              59190
              
            
            
              
              
              
              
              60504
              S. 37–14 Mer. alt.
         
              
            
          
          
          
            
              
              Observns of Feb. 11. 1811.
              
            
            
              
              
            
            H′
         
              
            
            °′″
         
              
            
            
              I.
              10–3
              31–50–24.
              S.
              
            52755
              
            
         
              Log. ratio
              
            .11475
         
            
            
              II.
              11–9–20
              37–10–0
              S.
              
            60414
              
            
            
              
              
            1–6–20
              
              
              
            
            17659
              
              Log.
              
            3.88417
         
            
            
              
              
            33–10
              H. el. ti.
              
              
              
              Log.
              
            
            .84160
         
            
            
              
              
            
               
            
         
              
              
              
              
              Log. mid
              
            4.84188
         
            
            
              
              
            
               
            
         
              
              
              
              
              Log. risg
         
              
            3.34250
         
            
            
              
              
              
              
              
              
              
              
            
            11611
         
            
            
              
              
              
              
              
            1680
         
              
              
              
            3.22579
         
            
            
              
              
              
              
              
            60414
              
            
            
              
              
              
              
              
            63096
         
              
            S. 38°–23′ Mer Alt.
         
              
            
          
          
          
          
            
              (the above Log. rat. being wrong, made the work false)
            
         
              Log. ratio
         
              .11475
            
            
              it is here corrected
              
            
            
              I. and II.
              
              
              
              Log. 
               
            
         
              3.88487
            
            
              
              33–10
              
              
              Log. H. el. ti
         
              84100
            
            
              
              1–20–50
              
              
              log. mid. ti.
              4.83992
            
            
              
              47–40
              
              
              
              3.33347
            
            
              
              
              
              
              
              11475
            
            
              
              
              
              
              
              3.21872
            
            
              
              
              1655
              
              
              
            
            
              
              
              60414
              
            
            
              
              
              62069
              S 37°–22′
              
            
          
        